Los hechos están expresados en ]a opinión.
El Juez PebsideNte Se. HeeNÁNDez,
emitió la opinión del tribunal.
En pleito seguido ante la Corte de Distrito de Ifumacao por Juan Nogueras Pedraza contra Juan Canell en co-bro de dinero, por virtud de orden de dicha corte de 20 de octubre de 1914, para asegurar la efectividad de la sentencia, íué embargado como de la propiedad de Canell un automó-vil “Mercedes,” número de la licencia 772, y con tal motivo-Francisco Bird Quiñones, previa la fianza que ordena la ley sobre la materia de 14 de marzo de 1907, enmendada en 12 de marzo de 1908, radicó ante aquella corte en 28 de noviem-bre de 1914 demanda de tercería de dominio contra Nogueras y Canell en reclamación de la propiedad del automóvil, ale-gando ser suyo antes y en la fecha del embargo, pues si bien al practicarse éste se encontraba el carro en poder de Ca-nell, no lo estaba en concepto de dueño sino de simple posee-dor.
A la demanda del tercerista se opuso el demandado No-gueras alegando que el automóvil embargado es de la pro-piedad del co-demandado Juan Canell, a quien en época muy anterior a la del embargo lo había vendido el tercerista Francisco Bird Quiñones por precio de $700, $300 pagados de con-tado y $400 a plazos sin fecha determinada de pago, pues-éste dependía, del producto del trabajo de Canell, habiendo-conservado Bird Quiñones el automóvil en su poder y a su nombre la licencia del mismo para operar en Puerto Pico,, en garantía del pago del precio aplazado. Alega además-Nogueras que su reclamación a Canell era por la suma de-*177$789.73, intereses legales al % por ciento mensualmente a contar desde el día 23 de mayo de .1911, costas, desembolsos, y honorarios de abogado, y qne en ese sentido se había regis-trado una sentencia contra Juan Canell.
Celebrado el juicio la corte dictó- sentencia en 21. de junio. de 1916 declarando sin lugar la demanda de tercería, orde-nando qne subsista el embargo trabado sobre el automóvil' por ser éste de la propiedad de Juan Canell, y condenando a Francisco Bird Quiñones y a su fiadores a pagar a Nogue-ras, demandante en el pleito principal, la cantidad de $789.63.
Contra esa sentencia interpuso Bird Quiñones recurso de apelación para ante esta Corte Suprema y lo funda en que la Corte de Distrito de Iíumacao cometió manifiesto error en la apreciación de las pruebas.
La Corte de Distrito de Humacao, después de establecer en su opinión que al tiempo de practicarse el embargo la li-cencia del automóvil aparecía a nombre del tercerista, pero que ya éste lo había vendido a Juan Canell por precio de $700, $300 pagados de contado y el resto a pagar a plazos, sirvién-dose Canell del vehículo, se expresa en los siguientes, tér-minos :
“Es cierto que la prueba ha sido contradictoria, pues sí bien el tercerista Bird Quiñones y sus testigos han tratado de demostrar que la operación realizada entre dicho tercerista y Juan Canell fué-simplemente la de un contrato de arrendamiento, la corte ha conside-rado preponderante la evidencia aportada por la representación de Juran Nogueras Pedraza, tendente a establecer el hecho fundamental' de la venta del automóvil que Francisco Bird Quiñones luciera a Juan Canell.”
Existe en efecto contradicción entre la evidencia del de-mandante y la del demandado Nogueras; y la corte, que era la llamada a dirimir el conflicto, lo ha resuelto en coutra del demandante, sin que se nos haya demostrado que haya pro-cedido eu la apreciación de las pruebas con pasión, prejui-cio, parcialidad o manifiesto error, únicos casos en que nos-apartaríamos de la apreciación de las pruebas hecha por la. *178corte que originariamente lia conocido del caso, según juris-prudencia repetida de esta Corte Suprema.
Al demandante Francisco Bird Quiñones, que reclama la propiedad del automóvil, incumbía la prueba de su acción, según el artículo 108 de la Ley de Evidencia, y no siendo sa-tisfactoria la evidencia aportada sobre el particular en re-lación con la del demandado, la demanda no puede prosperar.
Por las razones expuestas es de confirmarse la sentencia, apelada.

Confirmada la sentencia apelada.

Jueces concurrentes: Síes. Asociados Wolf, del Toro, Al-drey y Hutchison.